TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-00-00311-CR




                               Charles Dee Phelan, Appellant

                                               v.

                                The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
   NO. 98-656-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING




              A jury found appellant Charles Dee Phelan guilty of felony driving while

intoxicated. See Tex. Penal Code Ann. § 49.04(a), .09(b) (West Supp. 2000). The jury assessed

punishment, enhanced by two previous felony convictions, at imprisonment for forty-five years.

              Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.

1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969). A copy of counsel’s brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief. No pro se brief

has been filed.

                  We have reviewed the record and counsel’s brief and agree that the appeal is

frivolous and without merit. We find nothing in the record that might arguably support the

appeal.

                  The judgment of conviction is affirmed.




                                              Lee Yeakel, Justice

Before Justices Jones, Kidd and Yeakel

Affirmed

Filed: November 16, 2000

Do Not Publish




                                                 2